Citation Nr: 0111271	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-13 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for postoperative 
hammer toes of the right 4th and 5th toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO); which continued noncompensable 
evaluations for bilateral pes planus, and for postoperative 
hammer toes of the right 4th and 5th toes.  During the course 
of this appeal, an April 2000 rating decision increased the 
rating assigned for bilateral pes planus to 10 percent.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits. The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions. 


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claims 
and all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral pes planus is productive of no 
more than moderate disability.

3.  The veteran's service-connected postoperative hammer toes 
of the right 4th and 5th toes disability is asymptomatic and 
all toes are straight with no swelling, tenderness or 
calluses, but there is a small healed surgical scar over the 
fourth toe.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).     

2.  The criteria for a compensable rating for postoperative 
hammer toes of the right 4th and 5th toes  have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5282 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to her claim.  Specifically, the veteran has 
been afforded VA orthopedic examinations, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, post-service VA and non-VA 
treatment reports, VA examination reports with relevant 
medical opinions, service department reports, and statements 
from the veteran.  Additionally, the veteran has been 
apprised of the evidence needed to substantiate her claims.  
See Statements of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal.  Accordingly, 
the VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disabilities 
adversely affect her ability to function under the ordinary 
conditions of daily life, and the assigned ratings are based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2000).  The veteran's medical 
history, current clinical manifestations, and any disability 
due to pain, weakness, fatigue, and limitation of function of 
an affected joint beyond that reflected by limitation of 
motion of such joint has been reviewed in the context of all 
applicable regulations.  See DeLuca v. Brown, 6 Vet. App. 321 
(1993), and 38 C.F.R. §§ 4.40-4.42, 4.45, 4.59.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In a June 1997 rating decision, the RO effectuated a May 1997 
Board decision granting service connection for the veteran's 
bilateral pes planus and for her postoperative hammer toes of 
the right 4th and 5th toes.  That RO rating decision assigned 
noncompensable evaluations for both of these disabilities.  
That decision was not timely appealed and has become final.  

Following a subsequent reopening of her claim, the veteran 
appealed a September 1998 rating decision, which continued 
the noncompensable evaluations for these two disabilities.  A 
subsequent April 2000 rating decision increased the assigned 
rating for the bilateral pes planus to 10 percent. 

Recent medical evidence in connection with this appeal 
includes VA and private treatment records in the 1990's 
through June 1999 showing treatment for bilateral foot 
complaints; and the reports of VA examinations of the 
veteran's feet in February 1996 and July 1998.  

A November 1995 statement from Richard L. Childers, D.P.M., 
contains an impression of severe flexible pes planus with 
over use syndromes of plantar fasciitis, degenerative joint 
disease of the mid and rear foot joints.

The report of a February 1996 VA examination noted with 
respect to the veteran's hammer toe claim, that the record 
indicated that in December 1981during service the veteran 
complained of pain between her right fourth and fifth toes, 
which was a painful callous.  This was treated 
conservatively, and the veteran had a recurrence about one 
year later.  In November 1982, she underwent a surgical 
procedure, condylectomy on the fourth toe and partial 
phalangectomy of the fifth toe.  That apparently healed 
without any particular problems.  The examiner noted that 
presently, the veteran stated that this was asymptomatic.
 
During the February 1996 VA examination, the veteran 
complained of problems related to bilateral flat feet and 
residual pain and other difficulties involving both feet.  
She complained of almost incapacitating problems with both 
feet secondary to pes planus, with swelling and hurting on 
the bottom of the arch, mainly at the base of the heel and 
along the plantar fascia, and also pain on the top of her 
metacarpal phalangeal joints.  She reported that she 
presently wore a regular soft shoe with bilateral plastic 
longitudinal orthoses and bilateral soft heel cups.  

During the February 1996 examination, on examination of the 
feet the veteran walked with her feet splayed out to the side 
in "Charlie Chaplain position."  When her knees were 
straight ahead, her feet were externally rotated 
approximately 30 degrees each.  The examiner noted that she 
had a congenital, moderate, external tibial torsion.  On 
standing, her heels had about a 5 degree eversion angle of 
the Achilles tendon.  When she stood up on her toes and 
pulled herself up as high as she could, the tendon 
straightened out, and the heel turned to a normal position.  
She had a mild to moderate at most, pes planus of the relaxed 
type; but pulled the arch back into her foot in an almost 
normal manner when standing up on her toes, indicating good 
strength of the posterior tibial and anterior tibial 
musculature.  There were no abnormal calluses over the medial 
side of her foot or her toes or anywhere else on her feet.  
Overall, other than the mild pes planus, her feet appeared 
completely and entirely normal, with no evidence of claw toes 
or other abnormalities.  A scar between the fourth and fifth 
digits on the right foot was well healed and nontender, and 
was asymptomatic with no evidence of any residual corn or 
callous between the base of the toes.  No swelling, 
puffiness, or thickening of either foot was identified.  The 
only finding was a slightly thickened skin over the heads of 
the second and third metatarsals on the sole of her foot, 
noted as a usual and normal finding.  Essentially, except for 
externally rotated gait and the mild pes planus, the examiner 
found no other abnormalities of any significance, other than 
the tenderness on the plantar surface at the insertion of the 
plantar fascia into the heel, indicating a mild bilateral 
plantar fasciitis.  

The diagnoses were (1) mild to moderate (at most) pes planus; 
(2) external tibial torsion, bilateral, approximately 25-30 
degrees each, congenital in nature, not service connected; 
(3) interdigital callous fourth and fifth toes, operated by a 
condylectomy and partial proximal phalangectomy, healed, and 
asymptomatic, a congenital deformity; and (5) bilateral mild 
plantar fasciitis, probably service connected.  In comments 
on his diagnoses, the examiner noted that her pes planus 
probably became symptomatic or aggravated by service, but he 
saw no evidence of any actual increase in the deformity of 
the pes planus.  He also noted that, generally, both feet 
look quite normal except for the mild pes planus and that he 
had found no evidence of residual abnormality from the 
fracture of the left second metatarsal, which was apparently 
solidly healed with no unusual calluses or any evidence of 
deformity.  

The examiner concluded that the veteran had rather typical 
pes planus, probably aggravated by her congenital external 
tibial torsion, so that she walked over her feet in an 
abnormal manner.  The examiner saw no evidence of weakness of 
the tibial tendons indicative of an acute or service 
connected condition.  She had a mild plantar fasciitis and no 
other abnormalities were identified.

During a July 1998 VA examination of the veteran's feet, she 
complained of painful feet near the toes and near the heel, 
involving both feet.  She had difficulty walking long 
distances and with squatting.  Her feet occasionally swelled, 
more so when she walked, especially on the left side.  She 
had to use heel pads and a prescribed molded shoe insert.  
The veteran reported a history of accidental bilateral foot 
injury during service, with surgery on the right foot and a 
cast on the left one.  She reported that she had a special 
shoe and restricted duty until 1993.

On examination, both feet revealed moderately flat feet.  
Equilibrium was good and posture was satisfactory.  Right 
foot examination showed that the veteran could tip-toe and 
heel stand without any complaints.  The heel went to neutral 
and the tendo-Achilles was on the medial side of the heel.  
There was a small surgical scar over the fourth toe, but all 
of the toes were straight and there was no swelling.  There 
was no tenderness or calluses.  Power of the ankle movements 
was good and strong and ankle pulse was palpable.       

Left foot examination showed that there was mild flat foot, 
but the toes were straight.  The skin was healthy and there 
was perhaps minimal swelling near the first metatarsal-
phalangeal joint.  There was no tenderness and the toe 
movements were painless and full.  Calluses were absent.  
Ankle pulse was palpable.  

The July 1998 VA X-ray examination revealed a moderate degree 
of flat feet, bilaterally, and no other abnormality.  The 
diagnosis was moderate flat feet with chronic feet strain, 
and no residuals of any fracture of the toes.

Recent private medical records show related treatment for 
foot complaints.  These records include a March 1999 
statement from Harry A. Kezelian, D.P.M., F.A.C.O.,  showing 
that the veteran had been seen the previous month for 
complaints of chronic painful feet and heels.  The statement 
noted that examination revealed that the veteran had flexible 
pes planus, with pain to palpation of the plantar medial 
aspect of both heels along with pain to the plantar fascia.  
There was no edema, erythema, or ecchymosis noted.  The 
vascular and neurovascular status was intact.  Motor strength 
was within normal limits for all muscle groups of the lower 
extremities, bilaterally.  The diagnosis was plantar 
fasciitis/heel spur syndrome.  The statement noted that the 
veteran was treated with a steroid injection and strapping; 
and that on a second visit, the veteran reported some 
improvement with a decrease in pain, which nonetheless 
continued. 

A statement of April 1999 from Dr. Christopher Fallu noted 
that the veteran had been treated since March 1999, for a 
history of pain in her feet.  The veteran reported a 30 to 40 
percent decrease in pain in the feet since treatment began.  

VA clinical records show that the veteran was seen most 
recently in June 1999 for complaints of swelling feet, pain 
in the feet, and calluses.  Examination at that time revealed 
no edema.  The skin was warm and dry with faint pinch 
calluses at the 1st MPJ bilaterally.  The report noted that 
there was pain on palpation in the area of the TNJ and 
plantar fascia, bilaterally; and that the range of motion for 
STJ, MTJ and MPJ were within normal limits and pain free.  
There was mild pronation of each foot.  The diagnosis was 
mild pes planus with plantar fasciitis, bilaterally.
 
The RO has evaluated the veteran's service-connected 
bilateral pes planus at the 10 percent rate under 38 C.F.R. § 
4.71a, Diagnostic Code 5276; and her service-connected 
postoperative hammer toes of the right 4th and 5th toes at a 
noncompensable rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5282.   

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for moderate acquired flatfoot with weight bearing 
line over or medial to the great toe, inward bowing of the 
Achilles tendon and pain on manipulation and use of the feet 
with the condition bilateral or unilateral.  A 20 percent 
evaluation is warranted for unilateral flatfoot when the 
condition is severe with objective evidence of marked 
deformity (pronation abduction, etc.) pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  A 30 percent evaluation is 
provided for severe bilateral flatfoot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Under Diagnostic Code 5282, a noncompensable evaluation is 
assigned for hammer toe involving single toes.  A 10 percent 
evaluation is warranted for hammer toe involving all toes, 
unilateral without claw foot.

Regarding the veteran's bilateral pes planus, the record 
reflects that the veteran complains of daily bilateral foot 
pain and difficulty walking long distances or squatting.  The 
medical evidence, including the VA examinations and 
subsequent treatment records, consistently report findings of 
mild or moderate pes planus with plantar fasciitis.  During 
VA examination in July 1998, the veteran had no calluses, no 
swelling in the right foot and at most minimal swelling near 
the first metatarsal phalangeal joint of the left foot.  
There was only a faint pinch callous at the 1st MPJ 
bilaterally in June 1999.  X-ray examination revealed a 
moderate degree of flat feet, bilaterally, with no other 
abnormality.  These objective findings are consistent with 
those required for a 10 percent evaluation, but inconsistent 
with those specified for a higher evaluation.  

The veteran has complained of chronic painful feet, and there 
are findings of pain to palpation of the plantar medial 
aspect of both heels and plantar fascia.  However, other, 
non-service connected conditions have been reported and 
appear to account for a significant portion of her 
complaints.  There is simply no recent medical evidence that 
her pes planus is productive of severe pain symptoms, nor is 
there any objective evidence of marked deformity (pronation, 
abduction), swelling or characteristic callosities.   During 
the July 1998 VA examination, the veteran was diagnosed with 
moderate flat feet.  There was no swelling or calluses.  The 
evidence of record does not describe manifestations of the 
veteran's pes planus which would be productive of more than 
moderate functional impairment and as such it clearly does 
not warrant entitlement to an evaluation in excess of 10 
percent under the provisions of Diagnostic Code 5276.

Regarding the veteran's service-connected postoperative 
hammer toes of the right 4th and 5th toes, the record reflects 
that the veteran complains of daily bilateral foot pain and 
difficulty walking long distances or squatting.  A review of 
the evidence detailed above reveals that at the February 1996 
VA examination the relevant diagnosis was interdigital 
callous fourth and fifth toes, operated by a condylectomy and 
partial proximal phalangectomy, healed, and asymptomatic.  
None of the clinical evidence shows that the veteran has 
hammer toe involving all toes, unilateral without claw foot.  
As there is no evidence that the hammer toe disorder involves 
all the digits of her right foot, a higher, 10 percent rating 
is not warranted by the evidence.

Under the Schedule, in addition to Diagnostic Codes 5276 and 
5282, a rating may be assigned to several foot disabilities, 
if shown.  These are weak foot (Code 5277), claw foot (Code 
5278), metatarsalgia (Code 5279), hallux valgus (Code 5280), 
and malunion or nonunion of the tarsal or metatarsal bones 
(Code 5283).  38 C.F.R. § 4.71a (2000).  The medical evidence 
does not show that any of these conditions have been 
established as service connected or demonstrated generally, 
or that a compensable evaluation is warranted under any 
pertinent diagnostic code for limitation of motion of the 4th 
and 5th toes of the right foot.

The diagnostic codes for foot disabilities, Codes 5276 
through 5284, do not include a diagnostic code specifically 
for limitation of motion of individual toes.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under appropriate codes.  When limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, however, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  For the 
purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints. 38 
C.F.R. § 4.45(f).  In this case, there is an indication of 
arthritic involvement, including the November 1995 statement 
from Dr. Childers containing an impression of degenerative 
joint disease of the mid and rear foot joints.  However, 
recent X-ray evidence does not confirm a finding of 
arthritis.  VA X-ray examination in July 1998 revealed a 
moderate degree of flat feet, bilaterally, but no other 
abnormality.  Thus, a separate rating under Diagnostic Code 
5003 for limitation of motion, for either disability on 
appeal here, is not warranted, and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(separate and distinct manifestations from the same injury 
may warrant separate ratings); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5003.

Based upon a review of the evidence in this case, the Board 
finds no provision upon which to assign a higher rating for 
either of the service-connected foot disabilities on appeal 
here.  In that regard, the extent of respective 
symptomatology shown is currently adequately compensated with 
the assigned rating evaluations.  The Board recognizes that 
there are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the appellant's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, however, as noted above, 
pain is specifically contemplated by the criteria in 
Diagnostic Code 5276 with respect to the bilateral pes planus 
disability.  Further, the medical evidence does not 
demonstrate that the appellant is experiencing functional 
loss due to pain for which a higher rating evaluation is 
warranted for either disability under consideration herein.  
Accordingly, an increased evaluation is not warranted for 
bilateral pes planus, or for postoperative hammer toes of the 
right 4th and 5th toes.

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's service-connected bilateral pes planus; and is 
against an evaluation in excess of a noncompensable level for 
the veteran's service-connected postoperative hammer toes of 
the right 4th and 5th toes.  As the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt doctrine is not applicable, and the increased rating 
claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for bilateral pes planus is denied.

A compensable evaluation for postoperative hammer toes of the 
right 4th and 5th toes is denied.


		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 

